Citation Nr: 0510158	
Decision Date: 04/08/05    Archive Date: 04/21/05

DOCKET NO.  01-01 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for anal fistula/fissure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1946 to January 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, that denied the above claim.

The claim is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2004).

The veteran asserts that his anal fistula/fissure condition 
began during service while on board a naval ship in 1971.  He 
stated that he reported to the doctor that his posterior bled 
every time he wiped with toilet paper.  He was advised to 
keep it clean and apply Vaseline or Preparation H.  His 
condition did not improve.  His separation examination 
reported his anus and rectum as normal.  However, in an April 
1972 VA examination, just a few months after his separation 
from service, a small cyst was reported in the rectal area 
that was 0.5 centimeters in diameter and 1 centimeter from 
the anal ring.  In August 1974, the veteran received 
treatment from the Balboa Naval Hospital and was diagnosed as 
having anal fissure and fistula, for which he underwent a 
fistulectomy, fissurectomy, and proctosigmoidoscopy.  

In view of the foregoing, a VA examination is necessary to 
determine if the veteran's anal fistula/fissure condition is 
related to service.  See 38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2004).  

Accordingly, this case is REMANDED for the following actions:

1.  Schedule the veteran for an 
appropriate VA examination.  The claims 
file and a copy of this remand must be 
provided to the examiner.  The examiner 
should indicate in the report if the 
claims file was reviewed.  All necessary 
tests should be conducted and all clinical 
findings reported in detail.  

The examiner is requested to provide an 
opinion as to the date of onset and 
etiology of the veteran's anal 
fistula/fissure.  The examiner should 
state whether it is at least as likely as 
not that any current anal fistula/fissure 
had its onset during active service or is 
related to any inservice disease or 
injury.  

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

2.  Then, readjudicate the appellant's 
claim on appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained.  If the decision 
with respect to the claim remains adverse 
to the appellant, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to comply with due process considerations 
and to obtain additional information.  No inference should be 
drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004). 



